The majority opinion completely ignores the last sentence of Minn. Const. art. 5, § 6, which I consider absolutely controlling: "Before the close of each session of the Senate they shall elect a president pro tempore, who shall be lieutenant governor in case a vacancy should occur in that office."
Art. 4, § 9, and art. 5, § 6, of the constitution having been adopted at the same time, "must be construed together, as a whole, and with reference to the purposes for which the constitution was ordained. It is not permissible to select a single, isolated provision, and give it effect according to its literal reading, without reference to modifications made by the express language of other provisions of the instrument." State ex rel. Marr v. Stearns, 72 Minn. 200, 211, 75 N.W. 210, 212.
Construing the two sections together, the first clause of art. 4, § 9, must be interpreted as if it read:
"No senator or representative shall, during the time for which he is elected, hold any office under the authority of the United *Page 170 
States or the State of Minnesota, except that of postmaster — and except that, in case a vacancy should occur in theoffice of lieutenant governor, the president pro tempore of thesenate may hold the office of lieutenant governor."
By no other interpretation can recognition and effect be given to the quoted excerpt from art. 5, § 6. The construction of art. 4, § 9, which the majority proposes would have prevented Senator Miller or any other president pro tempore of the state senate from qualifying as lieutenant governor upon the elevation of our present Governor Edward J. Thye from lieutenant governor to governor; for the prohibition in that section is not that "no senator shall be a candidate for office," but that "no senator * * * shall, during the time for which he is elected, hold any office," etc. But that such was not the effect of art. 4, § 9, was definitely held in State ex rel. Marr v. Stearns, 72 Minn. 200, 211, 75 N.W. 210, 212. The court there said (72 Minn. 216, 75 N.W. 214):
"* * * this section of the constitution does not, explicitly or otherwise, make * * * a senator ineligible to the office of lieutenant governor during the term for which he was elected; for it is otherwise expressly provided by the constitution, that a senator who is president pro tempore shall become lieutenant governor in case of a vacancy."
This being true, a fortiori, one who, though once a state senator, has been elevated to the office of lieutenant governor by reason of a vacancy caused through no act of his, should not be barred from continuing to hold his new office, if elected thereto by the people, simply because the four years for which he originally was elected senator have not run. The time for which he was elected senator has literally not expired in the one case any more than in the other.
When we come to the construction of the last clause of art. 4, § 9, even less difficulty is encountered. That clause provides: "no senator or representative shall hold an office under the state which has been created or the emoluments of which have been increased *Page 171 
during the session of the legislature of which he was a member, until one year after the expiration of his term of office in the legislature." The emoluments of the office of lieutenant governor were increased during the 1943 session of the legislature of which the relator was a member; but, if more than "one year after the expiration of his term of office in the legislature" has expired, there is no prohibition against his being a candidate for lieutenant governor.
When did relator's "term of office" expire, or when will it expire: On May 10, 1943, when he resigned from the office of state senator, or in January 1947, when the "time" (not term) for which he was elected senator has run its course — though without his presence in the senatorial stream since May 10, 1943?
The question is not complicated by the relator's having attempted to hold the office of lieutenant governor without resigning as state senator, as was the case of State ex rel. Marr v. Stearns, supra. Insofar as that case discusses the effect of a resignation as state senator, it is obiter dictum, for the state senator there under consideration had assumed the office of lieutenant governor without resigning as state senator. The relator here, however, did resign his office as state senator on May 10, 1943; yet the majority reasons that his "term of office" has not expired. This clearly is a nonsequitur.
Most significant is the difference in phraseology in the first and last clause of art. 4, § 9. Under the first clause, the period of a senator's disqualification to other offices continues "during the time for which he is elected"; and under the final clause the period of disability expires "one year
after the expiration of his term of office in the legislature."
It must be presumed that each of the two clauses was inserted for a definite reason. Crawford, Statutory Construction, § 166. Effect must be given, if possible, to every word, clause, phrase, and sentence in the entire section. 2 Sutherland, Statutory Construction, § 4705; Crawford, Statutory Construction, § 165. Where analogous words have been used, as here, each must be presumed to be susceptible of a separate and distinct meaning, for the constitutional *Page 172 
convention is not supposed to have used words without a meaning.
"* * * when precision is required, no safer rule can be followed than always to call the same thing by the same name. * * * a change of language, probably, suggests the presumption of change of intention." Maxwell, Interpretation of Statutes (8 ed.) pp. 276, 278.
So, in construing a statutory or constitutional provision, the words or expressions which obviously are by design omitted must be considered, as must "the connexion of the * * * clause with other clauses in the same statute [or constitutional provision], and the conclusions which on comparison with other clauses may reasonably and obviously be drawn." Pollock, C.B., in Attorney General v. Sillem, 2 H.  C. 431, 159 Eng. Rep. R. 178, 217.
Note particularly the use of the word "time" in the first clause, and the word "term" in the second. Considering the change in phraseology, it seems most logical to assume that the legislature did not intend that the word "term"
(etymologically, an "end" or "bound") should be construed to mean "a fixed period or definite limit of time" (Standard Dictionary), but rather to mean "the time during which anything exists" (Standard Dictionary) or "the time for which anything lasts" (Webster's New International Dictionary).
True, a public officer's term of office usually extends over the entire time for which he is elected, but where death, resignation, or removal intervenes, his term of office comes to an abrupt and effective "end" or "bound," while "thetime for which he was elected" marches on. This distinction the majority fails to recognize.
In the case of relator, "the time for which he is elected"
state senator will expire January 1947. But his "term ofoffice" as senator expired on the day, hour, and minute his resignation was filed. As pointed out in Barnum v. Gilman,27 Minn. 466, 469, 8 N.W. 375, 376, 38 Am. R. 304 — *Page 173 
"the disqualification was attached eo nomine to a 'senator or representative,' which, of itself, clearly implies that it can only continue while the party affected by it remains a senator or representative. When he ceases to be such, whether by lapseof time, resignation, or otherwise, the disability terminates. The clause, 'during the time for which he is elected,' cannot properly be construed as enlarging the scope of the prohibition, so as to include persons not in fact members of the legislature. The expressed purpose of the provision was to prohibit senators and representatives from holding any other office than postmaster, and not to disqualify for a definite period of time persons who may become such, whether they remain in office or not. The clause may very properly be construed to mean 'during his term of office,' and this may be the full term during which the office may be held, or such shorter period as the incumbent may consent to hold it. The term of everyelective office, in the absence of any express enactment of lawto the contrary, may be terminated at the pleasure of theincumbent, by resignation, or by the acceptance of anincompatible office." (Italics supplied.)
The case of State ex rel. Childs v. Sutton, 63 Minn. 147,65 N.W. 262, 30 L.R.A. 630, 56 A.S.R. 459, does not hold to the contrary. The clause there construed was "during the timefor which he is elected" appearing in the first prohibition of art. 4, § 9, and not the clause "term of office" appearing in the final prohibition. The fact that the constitution uses two different expressions should establish the fact that different periods of time were intended to be used in the two situations outlined in the section. This is but applying the well-accepted rules of constitutional and statutory construction to which I have referred.
"* * * Everything being equal in other respects, that interpretation should surely be accepted by the courts as constituting the one intended by the lawmakers, which operates most equitably, justly and reasonably as determined by our existing standards of proper conduct and by our conceptions of what is right and what *Page 174 
is wrong, of what is just and what is unjust." Crawford, Statutory Construction, § 175.
And, in my opinion, the makers of the constitution never intended that under the circumstances here existing a lieutenant governor should be prevented from filing for election to the very office he holds by virtue of succession under the constitution itself. I therefore respectfully dissent.